DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pilarski et al. (US 2017/0329332 A1) in view of Ferguson et al. (US 2018/0032078 A1) and Penilla et al. (US 2017/0120906 A1).
As to claim 1, Pilarski discloses a system comprising an autonomous device (Fig. 1, Autonomous Vehicle 10), the system comprising: a movement assembly (Fig. 4, vehicle 410) to move the autonomous device; memory (Fig. 5, Memory 506) storing information about classes (para. 0052) of objects and storing rules (para. 0070-0072) governing operation of the autonomous device based on a class of an object in a path of the autonomous device; one or more sensors (Fig. 1, sensors 101, 103, 105) configured to detect at least one attribute of the object (para. 0064); and one or more processing devices (para. 0098) to perform operations comprising: determining the class of the object based on the at least one attribute (para. 0064); executing a rule to control the autonomous device based on the class; and controlling the movement assembly based on the rule (para. 0067-0072); wherein, in a case that the object is classified as an animate object (para. 0036), the rule to control the autonomous device comprises instructions for determining a likelihood (para. 0036, 0041-0044, likelihood) of a collision with the object and for outputting an alert (para. 0042-0047, alert 137) based on the likelihood of the collision. Pilarski does not explicitly disclose controlling the autonomous device to reduce speed prior to reaching the object in the path and controlling one or more sensors to observe the object continually in real-time to allow the one or more sensors to detect the at least one attribute of the object; and in a case that the object is classified as a known robot, the rule to control the autonomous device comprises instructions for implementing communication to resolve a potential collision 
As to claim 2, Pilarski as modified by Ferguson and Penilla, further discloses wherein the classes of objects and rules are stored in the form of a machine learning model (para. 0061, machine learning).
As to claim 3, Pilarski as modified by Ferguson and Penilla, further discloses wherein, in a case that the object is classified as an animate object, the rule to control the autonomous device comprises instructions for: controlling the movement assembly 
As to claim 4, Pilarski as modified by Ferguson and Penilla, further discloses wherein, in a case that the object is classified as an animate object, the rule to control the autonomous device comprises instructions for stopping (para.0063, 0065) movement of the autonomous device.
As to claim 5, Pilarski as modified by Ferguson and Penilla, further discloses wherein, in a case that the object is classified as an animate object, the rule to control the autonomous device comprises instructions for altering a course of the autonomous device (para. 0069).
As to claim 6, Pilarski as modified by Ferguson and Penilla, further discloses wherein the instructions for altering the course of the autonomous device comprise instructions for estimating a direction (para. 0037-0038, 0045), of motion of the animate object and for altering the course based on the direction of motion (para. 0069).
As to claim 9, Pilarski as modified by Ferguson and Penilla, further discloses wherein the autonomous device is a mobile robot (Fig. 4, autonomous vehicle).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pilarski, Ferguson and Penilla, as applied to claim 1 above, further in view of Skvarce (US 20150329043 A1).
As to claim 7, Pilarski, Ferguson and Penilla do not explicitly disclose wherein the animate object is a human; and wherein the alert comprises an audible or visual warning to move out of the way of the autonomous device. However, Skvarce teaches .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pilarski, Ferguson and Penilla, as applied to claim 1 above, further in view of Fields et al. (US 2020/0219197 A1).
As to claim 8, Pilarski, Ferguson and Penilla does not explicitly disclose wherein the rule to control the autonomous device comprises instructions for reacting to the object based on a parameter indicative of a level of aggressiveness of the autonomous device. However, Fields teaches the rule to control the autonomous device comprises instructions for reacting to the object based on a parameter indicative of a level of aggressiveness of the autonomous device (para. 0114, control the vehicle 108 in a more or less aggressive manner with respect to speed, distance from other vehicles, distance from pedestrians). Therefore, given the teaching of Fields, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pilarski, Ferguson and Penilla by incorporating the feature of how to avoid objects based on the level of aggressiveness (driving mode), to prevent collision with the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661